Willson, Judge.
This appeal is from a conviction of murder in the first degree, the penalty assessed being death. It was charged and proved that the deceased was a Chinaman, whose name was unknown. Defendant and one Gaudalupe Lacón, acting together, murdered the Chinaman for his money, by beating him to death with a gun, the defendant holding the deceased by the legs while Lacón inflicted the mortal blows. They concealed the dead body, after robbing it of all valuables, in an arroyo or gully near where the murder was committed, and in which place it was a few days afterwards discovered. Gaudalupe Lacón, immediately after the murder, left the country, and has not been since heard from.
Defendant was arrested a few days after the murder, and, upon his trial before an examining court, after being duly cautioned, made a voluntary statement in writing, confessing his guilt of the murder, and detailing the facts connected with it, which statement was read in evidence against him on his final trial, and was strongly corroborated by facts and circumstances testified to by witnesses for the State. There can be no doubt, from the evidence, of the defendant’s guilt. Nor does the evidence leave any room for doubt as to the degree of the homicide. It was a cool, deliberate, cruel murder, actuated by the meanest of all motives—avarice. No objection is made to the charge of the court, nor is it open to objection, for it fully and clearly presented all the law of the case.
A motion for a new trial was made by the defendant, which was overruled. This motion was mainly upon the ground of newly discovered evidence, by which defendant alleged he could prove that he was mentally imbecile to such an extent that he was not responsible for his acts. Supporting affidavits accompanied the motion, but did not show such facts as would render the defendant irresponsible. Counter affidavits were filed by the prosecution, which disproved the alleged fact of defendant’s mental imbecility, and very clearly established that his motion for a new trial was without merit. There was no error in overruling the motion for new trial.
After careful examination we find no error in this conviction. One ground of the defendant’s motion for a new trial is that the punishment assessed is excessive. We cannot say that it is. True, the deceased was a Chinaman, a foreigner and a heathen, and of a race of people for which the civilized world has but little regard, but still he was a human being, and in the estima*200tion of the law his life was as precious, and as much entitled to protection, as that of the most exalted and best beloved citizen of our own State. We see no good reason why the defendant should not suffer the extreme penalty of the law, and the judgment of the court below is in all things affirmed.
Affirmed.
Opinion delivered May 12, 1883.